Citation Nr: 0922115	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's service connection claim for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1940 to 
December 1944, during peacetime and World War II.  The 
appellant is the Veteran's widow.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision and a January 
2008 administrative decision of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen the appellant's service connection claim 
for the Veteran's cause of death.  The appellant disagreed 
with such denial and subsequently perfected an appeal.   

Service connection for the Veteran's cause of death was 
previously denied in an April 1990 Board decision.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal, despite the RO's actions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue 
is appropriately captioned as above.  

The Board notes that when the appellant filed her 
"Application for Dependency and Indemnity Compensation (DIC) 
or Death Pension by a Surviving Spouse or Child (Including 
Accrued Benefits and Death Compensation, Where Applicable)," 
VA Form 21-534, received September 1988, RO adjudicated only 
the appellant's service connection claim for the Veteran's 
cause of death and failed to develop and adjudicate the 
appellant's claims for accrued benefits and a non-service-
connected death pension.  See November 1988 Rating Decision.  
The appellant's September 1988 "Application for Dependency 
and Indemnity Compensation (DIC) or Death Pension by a 
Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation, Where Applicable)," VA Form 21-534, is 
considered a claim for compensation or DIC, death pension, 
and accrued benefits.  See 38 U.S.C.A. § 5101(b)(1); 
38 C.F.R. § 3.152(b)(1); Isenhart v. Derwinski, 3 Vet. 
App. 177, 179-80 (1992) (holding that a claim for DIC is also 
a claim for non-service-connected death pension and accrued 
benefits regardless of the widow's intent, and VA's failure 
to consider and adjudicate such claims was error).  

Further review of the claims file reveals that the Veteran 
had claims pending at the time of his death (see Jones v. 
West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998) (holding that 
for a surviving spouse, children, or dependent parents to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision").  In this regard, the Veteran had perfected an 
appeal for claims of entitlement to an increased evaluation 
in excess of 50 percent disabling for service-connected 
anxiety reaction and entitlement to service connection for 
hypertension including a heart condition due to service-
connected nervous condition.  See October 1986 "Statement in 
Support of Claim," VA Form 21-4138 (Claim); December 1986 
Rating Decision; April 1987 "Statement in Support of 
Claim," VA Form 21-4138 (Notice of Disagreement); May 1987 
Statement of the Case; July 1987 "Appeal to BVA," VA Form 
9.  As such, these issues (entitlement to an increased 
evaluation in excess of 50 percent disabling for service-
connected anxiety reaction for accrued benefits purposes; 
entitlement to service connection for hypertension including 
a heart condition due to service-connected nervous condition 
for accrued benefits purposes; and entitlement to a non-
service-connected death pension) are referred back to the RO 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an April 1990 decision, the Board denied the 
appellant's claim of service connection for the Veteran's 
cause of death, which was previously denied in a November 
1988 rating decision; the appellant was provided notice of 
the decision and of her appellate rights.  

2.  The appellant did not appeal the April 1990 decision, and 
such decision became final.  

3.  The evidence received since the Board's April 1990 
decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the appellant's service 
connection claim for the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  The Board's unappealled April 1990 decision that denied 
service connection for the Veteran's cause of death is final.  
38 U.S.C.A. §§ 5104, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.1100, 20.1104 (1990) (current version 2008).  

2.  Evidence received since the Board's April 1990 rating 
decision is not new and material; the claim of entitlement to 
service connection for the Veteran's cause of death is 
therefore not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§§ 3.156(a), 20.1105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on November 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial. 



Merits of the Claim

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Knightly v. Brown, 
6 Vet. App. 200 (1994).  

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

By way of history, the appellant initially filed a service 
connection claim for the Veteran's cause of death in 
September 1988.  In a November 1988 rating decision, the RO 
denied service connection for the Veteran's cause of death on 
the basis that the Veteran's service-connected disabilities 
did not contribute materially or substantially to the 
Veteran's death and there was no evidence of heart disease 
(the Veteran's cause of death) during military service or 
within the presumptive period.  The RO considered the 
Veteran's death certificate, service treatment records 
(STRs), service personnel records, private treatment records, 
VA medical records, and statements submitted by and on behalf 
of the Veteran and the appellant.  The appellant perfected an 
appeal of the RO's November 1988 rating decision.  In an 
April 1990 decision, the Board denied service connection for 
the Veteran's cause of death on the basis that there is no 
medical evidence showing any cardiovascular disability in 
service, and no medical evidence showing a relationship 
between the Veteran's cause of death and any of his service-
connected disabilities.  The appellant was notified of her 
appellate rights.  Because the appellant did not appeal the 
Board's April 1990 decision, such decision became final, 
based on the evidence then of record.  38 U.S.C.A. §§ 5104, 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1100, 
20.1104 (1990) (current version 2008).  The evidence of 
record when the Board decided the claim in April 1990 
included the Veteran's death certificate, service treatment 
records (STRs), service personnel records, private treatment 
records, VA medical records, the appellant's Social Security 
Administration (SSA) records, and statements submitted by and 
on behalf of the Veteran and the appellant.

In August 2000, the appellant sought to reopen her service 
connection claim for the Veteran's cause of death.  In an 
April 2001 rating decision, the RO denied the appellant's 
application to reopen on the basis that new and material 
evidence had not been received.  The appellant did not appeal 
this decision.  

In April 2006, the appellant once again sought to reopen her 
service connection claim for the Veteran's cause of death.  
In a September 2006 rating decision, the RO denied the 
appellant's application to reopen on the basis that new and 
material evidence had not been received.  The appellant 
disagreed with such decision.  See October 2007 "Statement 
in Support of Claim," VA Form 21-4138.  In a January 2008 
administrative decision, the RO once again denied the 
appellant's application to reopen on the basis that new and 
material evidence had not been received.  The appellant again 
disagreed with such decision, and perfected an appeal.  See 
January 2008 Hand-Written Statement Submitted by the 
Appellant; May 2008 Statement of the Case; May 2008 "Appeal 
to the Board," VA Form 9.        

Evidence associated with the claims folder following the 
April 1990 Board decision (and to the date of this decision) 
includes statements and written argument submitted by or on 
behalf of the appellant, the appellant's private treatment 
records, and photos of the Veteran.

On review, the Board finds that new and material evidence has 
not been received to reopen the service connection claim for 
the Veteran's cause of death.  Although some of the 
evidence/records received, including the appellant's private 
treatment records, is new evidence in that the records were 
not previously submitted to agency decisionmakers (see 38 
C.F.R. § 3.156(a)), the newly submitted evidence in its 
entirety is not material to the appellant's claim.  

In this regard, the appellant has submitted statements to the 
effect that the Veteran's cause of death was related to his 
service-connected anxiety reaction disorder disability.  See 
April 2007 "Statement in Support of Claim," VA Form 21-
4138.  However, the Board notes that the appellant made this 
argument prior to the Board's April 1990 decision and such 
argument was considered and determined without merit.  See 
September 1988 Hand-Written Statement from the Appellant.  

The appellant also claims that her private doctors, as well 
as medical treatises, have opined that stress causes high 
blood pressure and heart problems, and there is a correlation 
between post-traumatic stress disorder (PTSD) and 
hypertension.  See May 2001 Hand-Written Statement from the 
Appellant; May 2009 Appellant's Brief.  The Board notes that 
review of the claims file reveals no medical opinions to this 
regard.  Hearsay medical evidence, as transmitted by a 
layperson, is of limited probative value.  The connection 
between what a physician said and a layperson's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The appellant has also submitted her own private treatment 
records.  However, the newly submitted evidence does not 
relate to whether the Veteran's heart condition occurred in 
or was caused by active duty service, or whether there is a 
relationship between the Veteran's cause of death and his 
service-connected disabilities, specifically the appellant's 
claim that the Veteran's service-connected anxiety reaction 
disability was the cause of his heart condition.  

Although the Board sympathizes with the appellant, in light 
of the above discussion, the Board finds that all evidence 
submitted since the Board's April 1990 decision is not 
considered new and material for the purpose of reopening the 
service connection claim for the Veteran's cause of death.   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for the Veteran's cause of death has not 
been received, and the claim is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals 
 


 Department of Veterans Affairs


